UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2013 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File No. 333-177305 FRESH HEALTHY VENDING INTERNATIONAL, INC. (Exact Name of Registrant as Specified in Its Charter) Nevada 45-2511250 (State or Other Jurisdiction of Incorporation) (IRS Employer Identification No.) 9605 Scranton Road, Suite 800, San Diego, CA 92121 (Address of Principal Executive Offices) 858-210-4200 (Registrant's Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities and Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] Yes [ ] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [X] Yes [ ] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer (Do not check if a smaller reporting company) [ ] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [ ] Yes [X] No APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Shares of Common Stock, par value $0.001, outstanding as of November 20, 2013: 25,301,352 FRESH HEALTHY VENDING INTERNATIONAL, INC. Quarterly Report on Form 10-Q for the Three Months Ended September 30, 2013 TABLE OF CONTENTS PART I. – FINANCIAL INFORMATION 3 Item 1. Financial Statements. 3 Item 2. Management’s Discussion and Analysis of Financial Condition 13 Item 3. Quantitative and Qualitative Disclosures about Market Risk. 20 Item 4. Controls and Procedures. 20 PART II. – OTHER INFORMATION 20 Item 1. Legal Proceedings. 20 Item 1A. Risk Factors. 21 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 3. Defaults Upon Senior Securities 22 Item 4. Mine Safety Disclosures 22 Item 5. Other Information 22 Item 6. Exhibits. 22 Exhibit 31.1 Exhibit 32.1 2 PART I. – FINANCIAL INFORMATION Item 1. Financial Statements Fresh Healthy Vending International, Inc. Condensed Consolidated Statements of Operations (Unaudited) For the three months ended September 30, Revenues: Vending machine sales, net $ 1,864,251 $ 2,240,511 Franchise fees 77,500 138,500 Company owned machines 64,373 - Agency sales (net) and other 16,257 14,614 2,022,381 2,393,625 Cost of revenues 934,731 1,031,929 Gross margin 1,087,650 1,361,696 Operating expenses: Selling, general and administrative 1,294,535 1,149,365 Operating income (loss) (206,885) 212,331 Other income (expense): Interest expense (1,984) - Accretion of discount on notes payable (27,692) - Income (loss) before provision for income taxes (236,561) 212,331 Provision for income taxes 5,419 4,870 Net income (loss) $ (241,980) $ 207,461 Loss per share Basic $ (0.01) Diluted $ (0.01) See accompanying notes to condensed consolidated financial statements. 3 Fresh Healthy Vending International, Inc. Condensed Consolidated Balance Sheets (Unaudited) September 30, June 30, Assets: Current assets: Cash $ 231,874 $ 252,845 Accounts receivable, net 1,103,526 1,309,307 Deferred costs 525,368 779,878 Inventories 166,365 59,873 Prepaid expenses and other current assets 23,350 14,003 Total current assets 2,050,483 2,415,906 Property and equipment: Cost 286,134 248,824 Less: accumulated depreciation (99,838) (88,909) 186,296 159,915 Deposits 33,685 24,315 Total Assets $ 2,270,464 $ 2,600,136 Liabilities and Stockholders' Deficit Current liabilities: Accounts payable and accrued expenses $ 712,135 $ 606,564 Customer advances and deferred revenues 2,934,375 4,070,715 Franchisee refunds due 214,521 271,174 Provision for franchisee rescissions 97,723 345,000 Accrued personnel expenses 38,654 83,934 Notes payable 9,666 222,307 Due to related party 16,653 42,000 Deferred rent 34,378 37,403 Total current liabilities 4,058,105 5,679,097 Contingencies (Notes 1 and 9) Stockholders' deficit (Notes 2 and 4) Preferred stock; $0.001 par value; 25 million shares authorized; no shares issue and outstanding - - Common stock; $0.001 par value; 100 million shares authorized; 25,301,532 outstanding, none at June 30, 2013 25,301 - Additional paid in capital 1,507,999 - Accumulated deficit (3,320,941) (3,078,961) Total stockholders' deficit (1,787,641) (3,078,961) Total liabilities and stockholders' deficit $ 2,270,464 $ 2,600,136 See accompanying notes to condensed consolidated financial statements. 4 Fresh Healthy Vending International, LLC Condensed Consolidated Statements of Cash Flows (Unaudited) For the three months ended September 30, Cash flows from operating activities: Net income (loss) $ (241,980) $ 207,461 Adjustments to reconcile net income (loss) to net cash flows from operating activities: Depreciation and amortization 10,929 9,678 Interest accretion on notes payable 27,692 - Stock-based compensation 135,183 - Deferred rent (3,025) (4,495) Changes in operating assets and liabilities: Accounts receivable 205,781 267,182 Deferred costs 254,510 19,430 Inventories (106,492) (5,355) Prepaid expenses and other assets (9,347) 2,996 Deposits (9,370) - Accounts payable and accrued expenses 110,533 105,057 Customer advances and deferred revenues (1,136,340) (394,900) Accrued personnel expenses (45,280) (34,432) Franchisee refunds and rescission liabilities (303,930) (125,000) Cash (used in) provided by operating activities (1,111,136) 47,622 Cash flows from investing activities: Purchases of property and equipment (37,310) (3,804) Cash (used in) investing activities (37,310) (3,804) Cash flows from financing activities: Repayment of amounts due to related party (25,347) (1,685) Proceeds from issuance of stock, net of offering costs 996,034 - Proceeds from issuance of notes payable 191,000 - Repayment of notes payable (34,212) - Member distributions - (40,000) Cash (used in) provided by financing activities 1,127,475 (41,685) Change in cash (20,971) 2,133 Cash, beginning of quarter 252,845 229,189 Cash, end of quarter $ 231,874 $ 231,322 Supplemental disclosure of non-cash investing and financing activities: Conversion of notes payable and accrued interestinto common stock $ 402,083 $ - Supplemental disclosure of cash flow information: Cash paid for: Income taxes $ - $ 11,790 Interest $ 902 $ - See accompanying notes to condensed consolidated financial statements. 5 Fresh Healthy Vending International, Inc. Notes to Condensed Consolidated Financial Statements 1. Organization and summary of significant accounting policies Fresh Healthy Vending International, Inc. (formerly known as “Green 4 Media, Inc.,) operates through its wholly-owned subsidiary, Fresh Healthy Vending LLC, (“we,” the “Company” or “our Company”) as a franchisor of healthy drinks and snack vending machines that features cashless payment devices and remote monitoring software. Our Company uses in-house location specialists that are responsible for securing locations for the franchisees and has a nationwide product distribution chain. We also operate our own machines. The accompanying condensed consolidated financial statements as of September 30, 2013 and for the period from July 20, 2013 through September 30, 2013 include the accounts and operations of Fresh Healthy Vending, LLC (“FHV LLC”) and of Fresh Healthy Vending International, Inc. The accompanying condensed financial statements for the periods from July 1, 2013 to July 19, 2013 (the date of the acquisition described in Note 2, the “Acquisition”) and for the three months ended September 30, 2012 include the accounts and operations of FHV LLC. The periods from July 1, 2013 to July 19, 2013 and from July 20, 2013 to September 30, 2013 are combined in our accompanying statement of operations into the results for the three months ended September 30, 2013. B asis of a cc o un t i n g The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States (“GAAP”) for interim financial information and with the rules and regulations of the Securities and Exchange Commission (“SEC”) for reporting on Form 10-Q. Accordingly, these statements do not include all of the information and disclosures required by GAAP or SEC rules and regulations for complete financial statements. In the opinion of management, these financial statements reflect all adjustments (consisting solely of normal recurring matters) considered necessary for a fair presentation of the results for the interim periods presented. The result of operations for any interim period are not necessarily indicative of results for the full year. These statements should be read in conjunction with the June 30, 2013 financial statements and footnotes of FHV LLC included in the Current Report filed on Form 8-K on July 25, 2013, as amended on November 1, 2013 and the financial statements and footnote of our Company included in our Annual Report on Form 10-K filed on September 26, 2013. The condensed consolidated financial statements include the accounts of our wholly-owned subsidiaries after the elimination of intercompany accounts and transactions. Going Concern The accompanying unaudited condensed consolidated financial statements have been prepared assuming that our Company will continue as a going concern, which contemplates the realization of assets and the liquidation of liabilities in the normal course of business. During the three months ended September 30, 2013, our Company incurred a net loss of $241,980. We also had an accumulated deficit of $3,320,941 as of September 30, 2013. As part of the Acquisition, our Company raised additional cash from the sale of its common stock in July 2013 totaling $996,034 (see Note 4). At September 30, 2013 we had a cash balance of $231,874. Our current cash position may be insufficient to fund our combined capital expenditures, working capital and other cash requirements through September 30, 2014. These factors, among others, raise substantial doubt about our Company’s ability to continue as a going concern. Management has instituted plans which it hopes will result in the generation of positive cash flows in the future (although there can be no assurance that this will be the result). Included in those plans are changes in terms of franchise agreements, cost cutting measures and the possible raise of additional capital from the sale of our debt or equity securities. The accompanying financial statements do not include any adjustments that might result from the outcome of this uncertainty . 6 Fresh Healthy Vending International, Inc. Notes to Condensed Consolidated Financial Statements Use of estimates The preparation of our Company’s financial statements requires our management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of our financial statements and the reported amounts of revenues, costs and expenses during the reporting period. Actual results could differ significantly from those estimates. Significant estimates include our provisions for bad debts and franchisee rescissions and it is at least reasonably possible that a change in the estimates will occur in the near term. Revenue recognition We recognize revenues and associated costs in connection with franchisees at the time that we have substantially performed or satisfied all material services or conditions relating to the franchise agreement. We consider substantial performance to have occurred when: 1) no remaining obligations are unfulfilled under the franchise agreement; 2) there is no intent to refund any cash received or to forgive any unpaid amounts due from franchisees; 3) all of the initial services spelled out in the franchise agreement have been performed; and 4) we have met all other material conditions or obligations. Amounts invoiced to franchisees for which we have not met these criteria for revenue recognition along with the related costs incurred therewith are accounted for as customer deposits and deferred revenues and deferred costs in the accompanying balance sheets, respectively. Revenues and expenses from product sales to franchisees are roughly equivalent and are accounted for on a net basis in the accompanying statements of operations as agency sales, net. Royalty fees are recognized as revenue when earned. Advertising fees are recorded as a liability until the related marketing expenditures are incurred. A cc o un t s rece iva b le, net Accounts receivable arise primarily from invoices for customer deposits and are carried at their estimated collectible amounts, net of any estimated allowances for doubtful accounts. We grant unsecured credit to our customers deemed credit worthy. Ongoing credit evaluations are performed and potential credit losses estimated by management are charged to operations on a regular basis. At the time any particular account receivable is deemed uncollectible, the balance is charged to the allowance for doubtful accounts. Our a llow a n c e f or doubt f ul acc ounts totaled a t September 30, 2013 and June 30, 2013. I n v e n t o ries I nv e nto r ies c onsist s of purchased food and beverages in C omp a ny own e d v e nding m ac hin es a nd v e nding m ac hine p ar ts held f or re s a l e and is v a lu e d a t the low e r of c ost or m ar k e t, with c ost d e t er min e d using the a v era g e c ost m e thod. P r o p ert y a n d equ i p m e nt Property and equipment consists primarily of Company owned vending machines, computer and office equipment and software used in our operations. P r op er ty a nd e quipm e nt is carr i e d a t c ost a nd d e p rec i a t e d using the st ra ight
